DISMISS and Opinion Filed August 31, 2018




                                              S
                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00794-CV

                TOYOTA MOTOR SALES, U.S.A., INC. AND
               TOYOTA MOTOR CORPORATION, Appellants
                                V.
         BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS,
 INDIVIDUALLY AND AS NEXT FRIENDS OF E.R. AND O.R., CHILDREN, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-15296

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       In their notice of appeal filed on July 11, 2018, appellants Toyota Motor Sales U.S.A., Inc.

and Toyota Motor Corporation (collectively Toyota) state they are appealing the trial court’s

March 5, 2018 order denying their motion for a permanent sealing order and the July 10, 2018

order denying their motion to reconsider. By letter, this Court questioned its jurisdiction over this

appeal because an order denying a motion to reconsider is not an appealable interlocutory order

and the notice of appeal was untimely as to the March 5 order. As requested, the parties filed letter

briefs addressing the jurisdictional issue.

       Toyota filed a motion for a permanent sealing order of certain documents it claimed were

privileged. On March 5, the trial court denied the motion. In its order, the trial court found, in
part, that the documents were “currently available to the public and are accessible without

restriction in the public domain including unrestricted public access through the website of the

Texas Supreme Court; the PACER search engine of the federal court system; public access to the

Court records of the State of California and through a general search of the internet.” On April

13, Toyota filed a motion to reconsider the March 5 order. In the motion, Toyota informed the

trial court that the documents were no longer available on the Texas Supreme Court’s website. By

order signed on July 10, the trial court denied the motion to reconsider. The following day, Toyota

filed its notice of appeal.

        Rule 76a of the rules of civil procedure sets forth the procedure for obtaining an order

sealing court records. See TEX. R. CIV. P. 76a. Any order “relating to sealing or unsealing court

records” is deemed to be severed from the case and a final judgment which may be appealed. Id.

at 76a(8). A party may file a post-judgment motion within thirty days after a final judgment is

signed. See TEX. R. CIV. P. 329b(a). When a party does not file a timely post-judgment motion, a

notice of appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1.

An order denying a motion to reconsider is not an appealable order. See CTL/Thompson Texas,

LLC v. Morrison Homes, 337 S.W.3d 437, 443 (Tex. App.—Fort Worth 2011, pet. denied); Pitts

v. Bank of New York Mellon Trust Co., No. 05-17-00115-CV, 2017 WL 474468, at *1 (Tex.

App.—Dallas Feb. 6, 2017, no pet.).

        In its letter brief, Toyota focuses on the July 10 order. It asserts that the July 10 order is

appealable because it was issued pursuant to the trial court’s continuing jurisdiction over sealing

orders. To support its argument, Toyota states: “Rule 76a(7) expressly provides trial courts with

continuing jurisdiction to ‘enforce, alter, or vacate’ orders sealing or denying sealing.” With

regard to the trial court’s continuing jurisdiction over a sealing order, the rule states: “A court that

issues a sealing order retains continuing jurisdiction to enforce, alter, or vacate that order.” Id.

                                                 –2–
76a(7). As appellees point out in their letter brief, the trial court did not issue a sealing order on

March 5. Rather, it issued an order denying a motion to seal records.

       The March 5 order was an order “relating to sealing” of court records. Accordingly, it was

deemed to have been severed from the case and a final judgment that was appealable. Id. 76a(8).

For this reason, Toyota’s alternative request to treat this appeal as a mandamus is not an option.

See In re Deere & Co., 299 S.W.3d 819, 820 (Tex. 2009) (orig. proceeding) (per curiam)

(mandamus relief not available when there is an adequate remedy by appeal).

       Because Toyota’s motion to reconsider was not filed within thirty days of the March 5

judgment, it did not extend the time to file a notice of appeal. Accordingly, the notice of appeal

was due on April 4. See TEX. R. APP. P. 26.1. Toyota filed the notice of appeal on July 11. Because

the notice of appeal was untimely and the July 10 order denying the motion to reconsider is not an

appealable order, this Court lacks jurisdiction over this appeal.

       We dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



180794F.P05




                                                 –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 TOYOTA MOTOR SALES, U.S.A., INC.                 On Appeal from the 134th Judicial District
 AND TOYOTA MOTOR                                 Court, Dallas County, Texas
 CORPORATION, Appellants                          Trial Court Cause No. DC-16-15296.
                                                  Opinion delivered by Chief Justice Wright.
 No. 05-18-00794-CV       V.                      Justices Evans and Brown participating.

 BENJAMIN THOMAS REAVIS AND
 KRISTI CAROL REAVIS,
 INDIVIDUALLY AND AS NEXT
 FRIENDS OF E.R. AND O.R.,
 CHILDREN, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees BENJAMIN THOMAS REAVIS AND KRISTI CAROL
REAVIS, INDIVIDUALLY AND AS NEXT FRIENDS OF E.R. AND O.R., CHILDREN recover
their costs of this appeal from appellants TOYOTA MOTOR SALES, U.S.A., INC. AND
TOYOTA MOTOR CORPORATION.


Judgment entered August 31, 2018.




                                            –4–